DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021; 10/18/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Citations A17 and A19 of the 02/26/2021 IDS are not considered as a copy of the foreign patent document or NPL has not been provided. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1 “the controller is positioned relative to the dispenser to be moved by pressure from a users foot…” where it is noted that under a broad and reasonable interpretation of the claimed phrase, the pressure can be take as a directly applied foot to the controller (108 which is the handle in the figures) to apply the pressure, and such an arrangement is not shown, the pressure from the foot is applied to the foot pedal, which then applies force from the cable to the controller; appropriate correction is required; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the controller is positioned relative to the dispenser to be moved by pressure from a users foot..”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there is a lack of objective meaningful reference as to how or in what way the foot pressure as claimed is applied to the controller absent a necessary reading of limitations from the written description into the claim language, which would be improper without special definition or adequate means plus function nonce style language. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
In claims  8 and 18 recite “the housing top end of the cable housing is secured to a mounting structure that is attachable to the liquid vessel to attach the dispenser to the liquid vessel”; it is unclear from a reading of the claimed phrase if the cable housing top end is supposed to attach the liquid vessel and dispenser together, or the mounting structure itself with the cable housing top end attached to the mounting structure, or lastly, considering the above, it is unclear if the mounting structure is actually ever attached or fixed to the liquid vessel, making the meets and bounds of the claim uncertain; Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-7, 10, 11, 13-17, 14  is/are rejected (with 1-7, 10, 11 and 13 as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over O’Lally (US 0695697), and further in view of Warsowe (US 8307851); 
Claims 8, 9, 18  is/are rejected (with 8, 9 as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over O’Lally in view of Warsowe, as applied to claims 1, 2, 4-6, 13, 16, 17 (as indefinitely understood) above, and further in view of Warsowe (US 9644354) herein after Warsowe ‘354. 

O’Lally discloses regarding claim 1: (see at least annotated figures 1 and 4 below)

    PNG
    media_image1.png
    787
    590
    media_image1.png
    Greyscale

A handwashing system (faucet figure 1 and 4, which can be used to wash hands, and it is noted that the phrase “handwashing” is considered a statement of intended use as it adds no meaningful O’Lally does not disclose: a foot actuator connected to the controller to apply pressure from a user foot to the controller; although Warsowe teaches: (see at least annotated figure 6 below)

    PNG
    media_image2.png
    662
    822
    media_image2.png
    Greyscale

a foot pedal actuator (74 figure 2B) connected via a cable and housing (22 figure 2B to 136 figure 6) to a rotatable lever and spring arrangement (132/138 to) rotate a valve controller hub (at 130) of a valve controller (128 figure 6) all for the purpose of actuating the sink via a users foot.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely the hand actuated controller that rotates about the central hub of the axis of the hinge of O’Lally, to attach a foot pedal actuator as taught in Warsowe connected via a cable and housing as taught in Warsowe to a lever and spring arrangement that can extend from the hub of O’Lally as taught in Warsowe and rotatably actuate the valve 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 2:  The handwashing system of claim 1, wherein the controller comprises a foot pedal structure (figure 2B) that comprises a foot pedal (74) that is configured to be depressed by the user's foot to move the dispenser from the closed position to the open position (as modified for the reasons discussed above, where when pressing downwards on the foot pedal 74 of O’Lally/Warsowe, the foot pedal pulls the cable and pulls the lever to rotate the actuator body about the central pivot point of the controller of O’Lally as modified by Warsowe, all for the reasons discussed above.)  

O’Lally discloses (as modified for the reasons discussed above) regarding claim 3:  The handwashing system of claim 2, wherein the controller further comprises a handle (the end of d/e) that is liftable upward by the user's wrist (the forgoing considered a statement of intended use as a user’s body adds no meaningful structural limitation to the body of the apparatus claim, under MPEP 2114) to move the dispenser from the closed position to the open position. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 4:  The handwashing system of claim 2, wherein the foot pedal structure further comprises a lever (i.e. O’Lally/Warsowe 132 as modified for the reasons discussed above) that is configured to move the dispenser between the closed position and the open position by rotating. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 5:  The handwashing system of claim 4, wherein the foot pedal structure further comprises a cable (22/136) that extends between and movably connects the lever and the foot pedal. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 6:  The handwashing system of claim 5, wherein the foot pedal structure further comprises a cable housing (the housing about 22/136), wherein the cable is positioned and movable within the cable housing. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 7:  The handwashing system of claim 6, wherein the cable comprises a cable top end (at 2002 figure 6) and a cable bottom end (attached to 86 figure 2B) that extend beyond a housing top end (to connect to the eyelet at 2002) and a housing bottom end of the cable housing (to attach to the movable post 86 via eyelet), respectively, wherein the cable top end is secured to the lever (132) and the cable bottom end is secured to a first portion (at 86) of the foot pedal. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 8:  The handwashing system of claim 7, wherein a mounting structure is attachable (via the threaded connection) to the liquid vessel (a’) so as to attach the dispenser to the liquid vessel; wherein the housing bottom end of the cable housing is secured to a second portion of the foot pedal (via the cable per figure 2B of O’Lally/Warsowe as modified for the reasons discussed above) but O’Lally does not disclose, although Warsowe ‘354 teaches: the housing top end of the cable housing (at 144 figure 5) is secured (via a bracket) to the mounting structure (108 of figure 5, for 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Warsowe ‘354 for the connection of the cable housing and cable of O’Lally/Warsowe to the lever, to arrange the housing top end of the cable housing as taught in Warsowe ‘354 secured via a bracket to the mounting structure of O’Lally/Warsowe as taught in Warsowe ‘354, all for the purpose of connecting the cable to a secure non movable position of the mounting structure, and so as to maintain the relative secure position of the cable to the mounting structure/valve housing. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 9:  The handwashing system of claim 8, further comprising a spring (138 Figure 6) positioned between the mounting structure (i.e. valve body of Warsowe) and the lever (132) and configured to bias the dispenser to move from the open position to the closed position (as modified for the reasons discussed above, where it is noted that it would have been further obvious to bias the spring against the valve bode/mounting structure of O’Lally as taught in Warsowe for the purpose as taught in Warsowe’s figures, providing an anchor for the spring to bias against. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 10:  The handwashing system of claim 5, wherein the foot pedal comprises a base (at track of 84 figure 2B and bracket connection of 90/92 figure 2C) and a movable portion (at 74) that is movably attached to the base (via hinge 80.)  

O’Lally discloses (as modified for the reasons discussed above) regarding claim 11:  The handwashing system of claim 10, wherein the base (84/90/92) comprises a first cable support (at 90) and a second cable support (at 86), wherein the cable is movably supported by the first cable support (i.e. to slidably move therein) and statically attached (relatively there to) the second cable support (where it is noted that in the figures of the instant application, the first support provides an anchor, that allows the cable to pivotably move, and the second support provides for slidable relative axial movement therein.)  

O’Lally discloses (as modified for the reasons discussed above) regarding claim 13:  The handwashing system of claim 5, wherein the lever comprises a first end portion (as modified to attach to the hub at 1004 of O’Lally as discussed above) and a second end portion (at the eyelet), wherein the cable extends between and movably connects the second end portion of the lever and the foot pedal (through the cable housing as modified for the reasons discussed above), further comprising a piston rod (at e3 figure 4) that is configured to rotatably attach the first end portion of the lever to the dispenser (as modified above via the lever attached to the hub 1004 and the hub 1004 is attached rotatable via body of e to the slotted and rotational relative travel of the piston rod e3 to move the dispenser b’ axially along axis 2) and a rotational rod (e’ as discussed) that defines a rotational axis that the lever rotates about to move the dispenser and is positioned (movably) between the piston rod and the second end portion of the lever along the length of the lever; if it could be persuasively argued at some future unforeseen date that O’Lally figure 4 does not disclose: the rotational axis and the piston rod not axially aligned; O’Lally figure 1 discloses, off setting the rotational axis (d’) from the bearing location (at d2), for the purpose of increasing leverage and axial travel distance of the bearing location; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to axially offset the piston bearing rod of O’Lally figure 4 as taught in figure 1, for the purpose of providing additional leverage to about the rotational axis of O’Lally figure 1, all for the purpose of increasing leverage and axial travel distance of the bearing location. 

O’Lally discloses regarding claim 14:  A structure (figure 1 or 4) for moving a dispenser (b’) of a handwashing system (faucet in figures 1 and 4) between a closed position in which liquid cannot flow through the handwashing system and an open position in which liquid flows from a liquid vessel and through and out from the handwashing system, the structure comprising: a [handle] (in particular end portion of d/e of figures 1 and 4) configured to be actuated by a user to move the dispenser from the closed position to the open position (via hub 1004/hinge e’ rotatable about connection about e’ or as applied to the hub at the hinge of d); a lever (body of e/d) configured to move the dispenser between the closed position and the open position, the lever comprising a first end portion (at hub portion 1004) the first end portion rotatably coupled to the dispenser (to rotate relative there to about central axis of e’); But O’Lally does not disclose: a second end portion of the lever connected to a cable that extends between and movably connects the second end portion to a foot pedal; although Warsowe teaches: a foot pedal (74 figure 2B) connected via a cable and housing (22 figure 2B to 136 figure 6) to a second end of a rotatable lever and spring arrangement (at 132/138 to) to rotate a valve controller hub (at 130) of a valve controller (128 figure 6) all for the purpose of actuating the sink via a users foot.)  


O’Lally discloses (as modified for the reasons discussed above) regarding claim 15. The foot pedal structure of claim 14, further comprising a piston rod (at e3) that is configured to rotatably attach the first end portion of the lever to the dispenser (i.e. by providing pivotable leverage there to) and a rotational rod (e’) that defines a rotational axis that the lever rotates about to move the dispenser (up/down) and is positioned between the piston rod and the second end portion of the lever along the length of the lever (as modified above via the lever attached to the hub 1004 and the hub 1004 is attached rotatable via body of e to the slotted and rotational relative travel of the piston rod e3 to move the dispenser b’ axially along axis 2 with the axis of e’ intermediate the piston e3 and second end of lever 132) if it could be persuasively argued at some future unforeseen date that O’Lally figure 4 does not disclose: the rotational axis and the piston rod not axially aligned; O’Lally figure 1 discloses, off setting the rotational axis (d’) from the bearing location (at d2), for the purpose of increasing leverage and axial travel distance of the bearing location; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to axially offset the piston bearing rod of O’Lally figure 4 as taught in 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 16: The foot pedal structure of claim 13, wherein the foot pedal structure further comprises a cable housing (of 22), wherein the cable is positioned and movable within the cable housing. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 17: The foot pedal structure of claim 16, wherein the cable comprises a cable top end (at 2002 figure 6) and a cable bottom end (attached to 86 figure 2B) that extend beyond a housing top end (to connect to the eyelet at 2002) that extend beyond a housing top end and a housing bottom end of the cable housing (necessarily to attach to the lever and pedal), respectively, wherein the cable top end is secured to the lever (at 132 as discussed above) and the cable bottom end is secured to a first portion (at 86) of the foot pedal. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 18:  The foot pedal structure of claim 17, wherein wherein a mounting structure is attachable (via the threaded connection) to the liquid vessel (a’) so as to attach the dispenser to the liquid vessel; wherein the housing bottom end of the cable housing is secured to a second portion of the foot pedal (via the cable per figure 2B of O’Lally/Warsowe as modified for the reasons discussed above) but O’Lally does not disclose, although Warsowe ‘354 teaches: the housing top end of the cable housing (at 144 figure 5) is secured (via a bracket) to the mounting structure (108 of 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Warsowe ‘354 for the connection of the cable housing and cable of O’Lally/Warsowe to the lever, to arrange the housing top end of the cable housing as taught in Warsowe ‘354 secured via a bracket to the mounting structure of O’Lally/Warsowe as taught in Warsowe ‘354, all for the purpose of connecting the cable to a secure non movable position of the mounting structure, and so as to maintain the relative secure position of the cable to the mounting structure/valve housing. 

O’Lally discloses (as modified for the reasons discussed above) regarding claim 19: The foot pedal structure of claim 14, wherein the foot pedal comprises a base (at track of 84 figure 2B and bracket connection of 90/92 figure 2C) and a movable portion (at 74) that is movably attached to the base (via hinge 80), wherein the base (84/90/92) comprises a first cable support (at 90) and a second cable support (at 86), wherein the cable is movably supported by the first cable support (i.e. to slidably move therein) and statically attached (relatively there to) the second cable support (where it is noted that in the figures of the instant application, the first support provides an anchor, that allows the cable to pivotably move, and the second support provides for slidable relative axial movement therein.) 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the extension is not positioned in an area that the cable extends along between the first and second cable supports, and, in the open position, the extension is positioned in the area that the cable extends along between the first and second cable supports such that the extension bends a portion of the cable” in combination with the other limitations as set forth above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753